         Case 7:19-cr-00547-CS Document 75 Filed 03/26/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                               United States Attorney
                                               Southern District of New York

                                               United States District Courthouse
                                               300 Quarropas Street
                                               White Plains, New York 10601



                                               March 25, 2021

The Honorable Cathy Seibel
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

   Re:    United States v. Mehdi Moslem, et al., S1 19 Cr. 547 (CS)

Dear Judge Seibel:

  The Government respectfully writes regarding the schedule in the above-titled
case, which is scheduled for trial on May 17, 2021. In setting the trial schedule during
a conference on November 24, 2020, the Court excluded time under the Speedy Trial
Act, pursuant to 18 U.S.C. § 3161(h)(7)(A), until May 17, 2021. (See Nov. 24, 2020
Minute Entry.) Following pretrial proceedings on February 17, 2021, the Court en-
tered an order excluding time through March 17, 2021. (See Feb. 17, 2021 Minute
Entry.)

  In light of the two exclusion orders, and out of an abundance of caution, the Gov-
ernment respectfully seeks to clarify whether the Court’s original exclusion of time
through May 17, 2021 is still in effect.

  In the alternative, the Government respectfully requests, with the consent of de-
fense counsel, that the Court exclude time under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), from March 17, 2021 through and including May 17, 2021. The Gov-
ernment respectfully submits that an exclusion of time would serve the ends of justice
and outweigh the best interests of the public and the defendants in a speedy trial
because it would allow the parties to prepare and submit motions in limine and other
pretrial motions, prepare and produce trial exhibits, and prepare for trial in accord-
ance with the schedule previously entered by the Court.
              Case 7:19-cr-00547-CS Document 75 Filed 03/26/21 Page 2 of 2

     The Honorable Cathy Seibel                                                      Page 2
     United States District Judge


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                          by: _____________________________
                                             Daniel Loss
                                             Nicholas S. Bradley
                                             James McMahon
                                             Assistant United States Attorneys
                                             (212) 637-6527 / (914) 993-1936 / -1962



    cc:    Counsel of Record (by CM/ECF)

I did not, on Feb. 17, mean that that Speedy Trial clock should start running on March 17. I just
excluded through that day because that was the rescheduled date for the then-expected pleas. For
avoidance of doubt, the time between Nov. 24, 2020 and May 17, 2021 (which obviously includes
the period March 17 to May 17) has been excluded under the Speedy Trial Act in the interests of
justice. The ends of justice served by that exclusion outweigh the best interests of the public and the
defendant in a speedy trial because the time is and was necessary for review of discovery, discussions
regarding a possible disposition without trial, preparation of pretrial submissions and preparation for
trial. With respect to the exclusion of time between March 17, 2021 and May 17, 2021 specifically,
the ends of justice served by the exclusion outweigh the best interests of the public and the
defendant in a speedy trial because the time is
necessary for preparation of pretrial
submissions and preparation for trial.

                                                                             3/26/21
